Citation Nr: 0412063	
Decision Date: 05/07/04    Archive Date: 05/14/04

DOCKET NO.  03-06 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Canandaigua, 
New York


THE ISSUE

Entitlement to reimbursement or payment of the cost of 
unauthorized medical treatment provided by St. James Mercy 
Hospital on August 15, 2002.  


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2002 determination of the Department of 
Veterans Affairs (VA) Medical Center (MC) in Canandaigua, New 
York.  In January 2004, the Board remanded the matter for due 
process considerations.  



REMAND

In its January 2004 remand, the Board directed the VAMC to 
comply with the Veterans Claims Assistance Act of 2000 (VCAA) 
by issuing the veteran appropriate notice, reconsidering the 
claim, and issuing the veteran a Supplemental Statement of 
the Case.  The Board also directed the VAMC to forward the 
veteran's claims folder to the Board for consideration in 
adjudicating the veteran's appeal.  

A review of the record indicates that the VAMC issued the 
veteran an appropriate VCAA notice, but failed to comply with 
the remaining remand instructions.  The U.S. Court of 
Veterans Appeals (Court) has held that the Board errs as a 
matter of law when it fails to ensure compliance with remand 
orders.  Thus, another remand is necessary.  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The VAMC should again review the 
record considering all of the evidence.  
If the benefit sought on appeal remains 
denied, the veteran and any 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

2.  The case should then be returned to 
the Board for further appellate 
consideration, if in order.  At that 
time, the VAMC should ensure that the 
veteran's claims folder is forwarded to 
the Board.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the VAMC.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the 
VAMC.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West 2002) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



_________________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


